 



Exhibit 10.2

Annual Incentive Compensation to be Earned in 2005 and Long-Term Incentive
Compensation to be Earned in 2005-07

Annual Incentive Compensation to Be Earned in 2005.  For 2005, the Executive
Compensation Committee established a Return on Net Assets (RONA) goal as the
performance criterion to be used in determining corporate awards under the
Annual Incentive Plan. A graduated award schedule based on RONA performance will
pay executive officers from 0 to 150% of base salary depending on RONA
performance and job level.

Long-Term Incentive Compensation to Be Earned during 2005-07. For the 2005-07
performance cycle, the Executive Compensation Committee established performance
share standards for the executive officers under the Long-Term Performance Share
Plan. Actual awards will be determined using three year average Return on Net
Assets (RONA) and three year relative Total Shareholder Return (TSR) as the
performance criteria. The payouts in number of shares shown in the Target column
assume that Rohm and Haas’s performance matches both the RONA target and the TSR
of a peer group of comparison companies. The payouts shown in the Threshold
column indicate the lowest possible payout (other than zero), representing 12.5%
of the target number of shares. The payouts shown in the Maximum column reflect
the highest potential payouts of 162.5% of the target number of shares. Future
payouts in the chart below are estimated using the average closing fair market
share price for the month of January 2005. Actual dollar value of payouts (which
will be paid half in stock and half in cash) will depend upon the average
closing fair market share price for the month of December 2007.

                                                              Estimated Future  
    Number of     Performance or     Payouts Under       Shares, Units     Other
Period     Performance Share Plan       or Other Rights     Until Maturation    
Threshold     Target     Maximum   Name         or Payout     (# of shares)    
(# of shares)     (# of shares)  
R. L. Gupta
  $ 2,112,275       12/31/2007       6,162       49,299       80,110  
A. E. Barton
    445,000       12/31/2007       1,298       10,386       16,877  
P. R. Brondeau
    445,000       12/31/2007       1,298       10,386       16,877  
J. M. Croisetiere
    445,000       12/31/2007       1,298       10,386       16,877  
J. J. Forish
    275,000       12/31/2007       802       6,418       10,430  
R. A. Lonergan
    390,000       12/31/2007       1,138       9,102       14,791  
A. M. Wilms
    175,450       12/31/2007       512       4,095       6,654  

